OPINION
PER CURIAM.
The appellants have filed their “Motion to Stay Judgment or Mandate” in the Supreme Court of the State of Texas. The Clerk of the Texas Supreme Court has forwarded the Motion to this the Thirteenth Court of Civil Appeals where the case was originally decided on appeal. Notice of the Motion was given to the adverse parties.
We accept this Motion which was tendered by the appellants under the provisions of 28 U.S.C.A. Sec. 2101(f). This article provides for an order staying the mandate, execution and enforcement of the judgment for a reasonable time to enable the parties aggrieved to obtain a Writ of Certiorari from the Supreme Court of the United States. Although the article is primarily designed for a stay order from federal court decisions it does say: “In any case in which the final judgment or decree of any court is subject to review by the Supreme Court on writ of certiorari, the execution and enforcement of such judgment or decree may be stayed for a reasonable time to enable the party aggrieved to obtain a writ of certiorari from the Supreme Court. . . We interpret this provision to permit us to grant the relief requested.
The motion is hereby sustained and a stay is granted on condition that the appellants apply for the writ promptly. If the appellants failed to make application for such writ within the period allotted therefor, or ultimately fail to obtain an order granting the application, or ultimately fail to make their plea good in the Supreme Court of the United States, then this stay will automatically expire on the happening of any of these events without further action on the part of the appellees or upon further action of this Court. Motion conditionally granted.